United States Court of Appeals

                          FOR THE EIGHTH CIRCUIT

                                ___________

                                No. 96-2250
                                ___________


Reginald Marks,                      *
                                     *
             Appellant,              *    Appeal from the United States
                                     *    District Court for the
     v.                              *    Western District of Missouri
                                     *
David D. White; Laura Hull;          *              [UNPUBLISHED]
Kay Procter; Kevin Baker;            *
Correctional Medical Services        *
                                     *
             Appellees.              *

                                ___________

                     Submitted:    April 25, 1997

                          Filed:   May 2, 1997
                               ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit Judges
                           ___________


PER CURIAM.


     Reginald    Marks,    a   Missouri   inmate,    appeals   the   district
         1
court's adverse grant of summary judgment in his 42 U.S.C. § 1983
action against Correctional Medical Services (CMS), a physician
under contract with CMS, and three CMS nurses.             After carefully
reviewing the record before us and the parties' briefs, we conclude




     1
      The Honorable Scott O. Wright, United States District Judge
for the Western District of Missouri.
the district court's judgment was proper.   Accordingly, we affirm.
See 8th Cir. R. 47B.


     A true copy.


          Attest:


               CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                -2-